DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on 5/12/2020 in relation to application 14/521,110 dated 10/22/2014.
The instant application claims benefit to provisional application #61/894,378 with a priority date of 10/22/2013.
Claims 22-41 are pending in the subject application.
Claims 22-41 are rejected on the ground of non-statutory obviousness type double patenting
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 37
Claims 30,37 recite the limitation “ the manner.. .. ..”  without defining any way or manner the related activity is achieved. This makes the claim lack in antecedent base.  The claims thereof are indefinite.

Double Patenting
Claims 22-41 are rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over the claims 1-35 of co-pending application #15/030,817 (FA 11/18/2019 & US 102,755,149 for medical content search). This is a provisional double patenting rejection since the conflicting claims have not in fact been patented.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patent ably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In 
Although the conflicting claims are not identical, they are not patent ably distinct from each other for the following reasons. Both the subject matter claimed in the instant application is search technique configured to be based on ranking of the results. The other application 15/030,817 is a content search with a narrowing of subject matter to designated source indicator for a single education content could comprise of at least from schools, health care provider or library and wherein the set of at least one designated source comprises a set controlled for by a user. The instant application #14/521,110, on the other hand, teaches educational content search wherein either a single source only contributes a maximum of one source indicator for a single educational content even if a single source has multiple references for the single ranked educational content. Though the recitation of specific filtered time frame, or wherein the single source contributes an unlimited number of source indicators for a single educational content are simply an anticipation known in art. 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 
Response to Arguments/Remarks
Applicant's arguments/amendments filed on April 6, 2021 have been considered.
However, upon further consideration, rejections are withdrawn based on  amendments, remarks on interview. 
Applicant has acknowledged the obviousness-type double patenting rejection based on the claims of U.S. Patent Application 15/030,817. But has asserted that this would be addressed when all other outstanding rejections and objections are resolved. 
35USC101 rejection statement revised under 2019PEG guidelines. However upon further review the rejection is withdrawn.
Applicant representative indicated the general concept and thrust of the claimed inventive search steps adopted here. With reference to figure 3C, 3D as a representation of the inventive concept, applicant representative indicated how both ranking information and the ability to navigate the textual content are used to benefit a user. Search results could additionally be ranked and organized in a manner dictated by source indicator badges and pop-ups e.g. a reference from textbook could be potentially ranked higher compared to a reference from a magazine,  since indicator pops may show additional information about the selection criteria of indicator badges. Claims 1, 24 amendments and Fig. 9B, 9D of the instant specification are illustrative examples as interview discussions helped in 
Applicant representative argued the prior art combination of Agarwal  does not render the claimed inventions obvious. The Agarwal  references though teaches user input to include a series of input characters that when completed would form a completed user request but does not connecting weighing factors to any source indicator badges. The instant claim is focused on narrower educational content when compared application #14/521,110 with potential 112 issues. Thrust of the claim is towards the source badges for specific set of at least one designated source comprising of at least one primary school, secondary school trade school, tertiary school, teacher, school, university, college, healthcare provider and wherein a the set of at least one designated source comprises a set controlled for by a user. They apparently overcome the prior art on record. 35USC103 rejection is withdrawn.
Following traversals/Remark are retained as a summarized from prior comments so
as to address apriority varied interpretations. This is also answering proactively
some of the new questions that may arise because of current arguments:

Applicant's arguments/amendments filed on May 12, 2020 overcome the 35USC103 rejection. 
Applicant's amendment(s) and argument/clarifications of the claims necessitated the new ground(s) of rejection presented in this Office action. Additional reference cited to address the new claim elements.
Following traversals/remarks are retained as a summarized from prior comments so as to address apriority varied interpretations. This is also answering proactively some of the new questions that may arise because of current arguments:
 Applicant's arguments/amendments filed on February 1, 2019 amendments or claims 22-41 entered.
Applicant's amendment(s) and argument/clarifications of the claims necessitated the new ground(s) of rejection presented in this Office action.
Examiner has previously addressed claims 1-20 when new claim 21 added. Applicant cancelled claims all 1-21 and presented new claims 22-41 for examination. Some status identifier are not proper such as ‘previously amended’ or ‘currently amended’ as filed on 4/12/2018.

Conclusion

US 8090717 B1
Methods and apparatus are described for scoring documents in response, in part, to parameters related to the document, source, and/or cluster score
US 8954420 B1
Methods and systems for improving a search ranking using article information
US 20050060312 A1
Systems, methods, and computer program products for accessing e-learning courses from an online resource are disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9qm to 5pm CST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272 7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        July 9, 2021

/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715